36 So.3d 747 (2010)
Donny ROSS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-6014.
District Court of Appeal of Florida, First District.
April 20, 2010.
Rehearing Denied June 4, 2010.
Donny Ross, pro se, Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
KAHN, J.
Appellant Donny Ross appeals the trial court's denial of his motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.800(a). The appellant alleges that he is entitled to additional credit for 82 days served in county jail prior to sentencing. Appellant does not, however, affirmatively allege "that the court records demonstrate on their face an entitlement to ... relief...." Fla. R.App. P. 3.800(a). Although jail-time credit is available under a Rule 3.800(a) proceeding, the prisoner "must demonstrate that the record shows an entitlement to additional jail credit...." Williams v. State, 4 So.3d 728 (Fla. 5th DCA 2009).
Here, appellant, in his quite straightforward motion, suggests that the records of the Escambia County Jail will show a period of his incarceration at that facility until he was transferred to the Florida Department of Corrections to begin serving the present sentence. We decline to read this as an allegation that the court records will demonstrate on their face entitlement to relief, due to our concern that appellant appears to be pointing toward extraneous evidence, not part of the court record. Accordingly, we conclude that the motion is facially insufficient.
AFFIRMED.
DAVIS and THOMAS, JJ., concur.